Citation Nr: 1038772	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  10-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) 
and 38 C.F.R. § 20.900(c) (2009). 

For the reasons detailed below, the Board finds that further 
development is required with respect to the Veteran's claims.  
Accordingly, these claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the United States Court of Appeals for 
Veterans Claims has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher thresholds 
show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran essentially contends that he currently has hearing 
loss and tinnitus due to in-service acoustic trauma.  Although 
his service treatment records do not reflect audiological testing 
was conducted during his active service, to include on his August 
1953 separation examination, the RO has conceded he sustained 
acoustic trauma as he served in artillery.  Further, an August 
2007 VA audiological consult confirms the Veteran has a hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  There is also 
evidence of tinnitus.  In this regard, tinnitus is readily 
observable by laypersons and does not require medical expertise 
to establish its existence.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

Despite the foregoing, no competent medical opinion is of record 
which addresses the etiology of the Veteran's current hearing 
loss and tinnitus.  The Board acknowledges that a VA audiological 
examination was conducted in October 2009 for that purpose.  
However, the examiner found that the testing results were 
unreliable, discontinued the examination, and indicated that no 
opinion could be made at that time due to the unreliable testing 
results.  The Veteran has since submitted statements attesting to 
his willingness and desire to be cooperative with the October 
2009 VA examination, and that he did not understand the 
conclusions made therein.

In view of the foregoing, the Board finds that the evidence of 
record is insufficient to determine whether the Veteran's hearing 
loss and tinnitus are causally related to his acknowledged in-
service acoustic trauma.  Therefore, the Board concludes that a 
new examination is necessary to resolve this case.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions).  Moreover, even if the results 
of the new examination are deemed to be unreliable, there does 
not appear to be any question as to the results from the August 
2007 VA audiological consult.  Therefore, it appears that the 
requisite opinion should be obtainable at least based upon these 
results.

Additionally, any outstanding treatment records, to include those 
from the West Palm Beach VA Medical Center dated October 2009 to 
the present should be obtained for consideration in the Veteran's 
appeal.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2009).  Expedited handling is 
requested.)

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his hearing 
loss and tinnitus since October 2009.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file, to include records from the West Palm 
Beach VA Medical Center dated October 2009 
to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to determine the 
nature and etiology of his hearing loss and 
tinnitus.  The claims folder should be made 
available to the examiner for review before 
the examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that his 
hearing loss and tinnitus were incurred in 
or otherwise the result of active service, 
to include his acknowledged noise exposure 
from being in the artillery.

If the audiological results on the new 
examination are deemed to be unreliable, 
then the opinion should be based upon the 
results of the August 2007 VA audiological 
consult to the extent possible.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his hearing loss and 
tinnitus, and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


